Interim Decision #1278

- MAITRE OF

SS. RYNDAM

In FINE Proceedings
NYC-10/52.146

Decided by Board Apri119,1969
Decided by' Attorney General April 16, 1963
In a fine proceeding under section 273, Immigration and Nationality Act, the
carrier is not precluded from offering evidence on the question of due diligence
simply because that evidence might tend to impeach the correctness of the
order excluding the alien.

Ia

: SS. RYNDAM, which arrived at the port of New York from foreign on
BRONS.
February 20,1061; Alien passenger involved : HERMANTIS

Basis son FIFE: Act of 1952—Section273 [8 11.S.C. 1323].

BEFORE THE BOARD

In connection with the arrival of the alien passenger mentioned
above, the District Director at New York imposed an administrative
penalty of $1,000 against Holland-Ameries, Line. We withdrew the
District Director's order on November 20, 1961 and remanded the case
to him in order that the carrier might have the opportunity of submitting additional pertinent evidence. On February 12, 1962 we denied a motion of the Service for reconsideration. The matter is now
before us pursuant to the request of the Service on March 6, 1962 that
the case be referred to the Attorney General for review under 8 CFR
3.1(h) (iii).
Hermanus C. Brons, the alien passenger involved, was admitted to
the -United States for permanent residence as an immigrant on December 3, 1956. At the time of the arrival involved here (February 20,
1961), he was in possession- of a valid Dutch passport and an Alien
Registration Receipt Card. (Form 1-151) No. 10443369. Under 8
CPR 211.1, the Form 1-151 would have relieved this alien from the
requirement of a visa if he was returning to an unrelinquished lawful
permanent residence after a temporary absence abroad not exceeding
one year. At the exclusion hearing, the alien testified (p. 5) that he
had received a card from his local draft board in Columbus, Ohio
240

Interim Decision #1278
regarding a physical examination, and that he was planning to go
there directly for the purpose of being inducted as soon as possible.
He also testified that, when he left the United States about November
1959, it was for the purpose of marrying his fiancee and with the
intention of returning to the United States with his wife after the
marriage. The special inquiry officer held that the alien had been
abroad for more than one year and that he had abandoned his status as
a lawful permanent resident. That officer directed that the alien be
excluded and he was returned to the vessel on the same day for deportation. A letter dated September 12, 1961 from the Holland-America
Line contains the statement that, at the time the alien booked passage
on February 6, 1961, he had presented a. letter indicating that he lived
in the United States until February 15, 1980.
In attempting to state the issue in this case, the memorandum of the

Service dated March 6, 1962 shows that it believes that the carrier is
making an "unwarranted collateral attack on a duly-entered final order
of exclusion." However, the actual issue here is simply whether or not
the carrier is entitled to present its defense in full. That this question
must be answered in the affirmative seemed so clear to us that we did not
deem it necessary to answer in detail the arguments in the Service
motion of December 13, 1961. Since the Service memorandum of
March 6, 1962 complains that we did not answer any of the points it
had raised, we believe that some further clarification of the matter is
apprOpriate.
Subsection (a) of § 273 of the Immigration and Nationality Act
[8 U.S.C. 1323 (a)] makes it unlawful to bring to the United States
"any alien who does not have an unexpired visa, if a visa was required
under this Act or regulations issued thereunder" (emphasis supplied) ;
subsection (b) provides that, if the Attorney General is satisfied that
there has been a violation, a fine of $1,000 shall be imposed ; and subsection (c) prohibits remitting or refunding the fine unless it appears

to the satisfaction of the Attorney General that the carrier "did not
know, and could not have ascertained by the exercise of reasonable
diligence, that the individual transported was an alien and that a visa
was required." The carrier is seeking to present evidence on two
points: (1) that this particular alien did not require a visa and (2)
that, even if a visa was required, the fine should be remitted under
§ 273(c).
It was not until March 31, 1961, about a month after the alien's
deportation from the United States, that the carrier was notified by

the District Director concerning his intention of imposing a fine under
§ 273. In the carrier's protest to the imposition of fine, submitted on
May 18, 1961, a request was made for a transcript of the exclusion

proceeding and an opportunity to cross-examine the alien. A letter
241
768-456-65----17

Interim Decision #1278
of the District Director at New York (apparently dated August 25,
1961) informed counsel that no action could be taken upon his request
for cross examination of the alien passenger.
-

Our action in this case, which permits the carrier to present additional pertinent evidence including the testimony of the alien passenger, does not imply that it is the duty of the Service to render assistance
to the carrier in presenting its defense, nor that it is the obligation
of the Service, in a case such as this, to have the passenger available
for cross-examination by the carrier. On the contrary, we do not
hold that the carrier was entitled to cross-examine the alien during the
exclusion proceeding nor that it was necessary to notify the carrier,
prior to the deportation of the alien from the United States, concerning
the possible institution of fine proceedings. However, the carrier here

has assumed the full responsibility for producing the alien before the
American Consular Officer in the Netherlands, and counsel has suggested that he will bear the expense of questioning the alien through
interrogatories and cross-interrogatories. Under the circumstances,
the case is simply one in which the carrier desires to present the testimony of a witness for the consideration of the District Director, and
we do not believe there is any basis for refusing to accept the testimony
merely because the witness happens to be the alien passenger involved.
On the other hand, if an alien departs from the United States and the
carrier is unable to locate him, the carrier would be in the same position
as any other litigant who is unable to produce a witness.
The question of whether or not this alien passenger had abandoned
his residence in the United States and the question of whether he had or
had not been absent for over one year are clearly matters pertinent to
the carrier's defense. Assuming that the carrier will produce the alien
before, the American Consular Officer, we believe that will be the appropriate method of affording the carrier an opportunity to question
the alien as a witness in its defense.
The motion of the Service dated December 13, 1961 refers to "an
unwarranted reexamination of a duly-arrived-at exclusion ruling of a
special inquiry officer, after hearing" (p. 5) and contains the assertion
that counsel is seeking to make a collateral attack on the special inquiry officer's findings (p. 7). At the exclusion hearing, the special
inquiry officer made no formal findings of fact but it is clear that he
did hold that the alien required an immigrant visa. The Service takes
the position that the carrier is conclusively bound by such a finding of
a special inquiry officer and apparently it claims this would be true
regardless of what facts a carrier might be able to present to show
that, in a particular case, the alien did not require a visa. None of the
cases cited by the Service is authority for such a proposition, and the
Service has not brought to our attention any provision of the statute
242

Interim Decision #1278
or regulations which would preclude a carrier from presenting evidence that an arriving passenger actually did not require a visa.
In Matter of .71— , 7 L N. Dee. 407, 409 (1957) , where there had
been a prior judicial decision, we discussed the distinction between res
judicata and collateral estoppel by judgment. Although the Service
has refrained from using these terms, it apparently is seeking to apply
these doctrines to the special inquiry officer's finding that the alien
required a visa. However, these doctrines can be utilized only where
the same parties are involved in the two proceedings and they cannot
be applied to this carrier who was not a party to the exclusion
proceeding.
The carrier is not attacking the exclusion order as such and any
decision which may eventually be made with respect to the carrier
will have no effect on the finality of the order excluding the alien.

In other words, after the carrier has had the opportunity of presenting
its defense in full, the District Director will be able to pass on whether
the carrier is subject to fine, depending on whether this alien did or
did not require a visa. However, if the District Director holds that
the alien did not require a visa, the alien himself will not be able to
attack the exclusion order since it became final as to him on February
20, 1961 under § 236 of the Immigration and Nationality Act.
The Service stated (motion of December 13, 1961, p. 8) that the
Board had uniformly rejected attempts of carriers to bring fine proceedings within the Administrative Procedure Act and the decision in
Wong Yang Sung v. McGrath, 339 U.S. 33 (1950). Although this
statement of the Service is correct, it has no particular relevance since
counsel has not claimed that the Administrative Procedure Act or the
Sung decision have any applicability to this fine proceeding.
As counsel indicated, the court made the following statement in
Lloyd Babaudo Society Anoninta v. Elting, 287 U.S. 829, 336 337
(1932) : "We think it clear * * * that the statute, as it has been consistently construed administratively, contemplates that the Secretary
should fairly determine, after a hearing and upon the evidence, the
facts establishing its violation." The pertinent regulations are contained in Part 280, Title 8, Code of Federal Regulations. 8 OFR
280.14 specifically refers to testimony adduced at the interview, and
we believe it is immaterial that Part 280 contains references to "personal appearance" and "personal interview" rather than to a hearing.
We hold that the regulations in Part 280 provide due process.
In its motion of December 13, 1961 (pp. 5-9), the Service argued
that, on the basis of all the facts of record, the alien required a visa and
the carrier did not exercise reasonable diligence. It may be that this
will be our eventual conclusion. However, the important consideration
in this case is that 8 CFR 280.12 specifically provides: "* * * the
-

243

Interim Decision #1278
evidence in opposition to the imposition of the fine and in support of
the request for mitigation or remission may be presented at such
interview." Here we have a case in which the carrier desires to present the alien's testimony for the consideration of the District Director,
and the Service seeks to preclude the presentation of such evidence.
We find no merit in the contention of the Service that the alien's testimony would be of no value to the carrier. After the testimony is taken,
it may be of no value or it may even be damaging to the carrier. However, the regulation specifically provides that the carrier may present
evidence in opposition to the imposition of fine and, if it desires to
present the alien's testimony, we believe the carrier is entitled to do so.
The Service asserted (motion of December 13, 1961, p. 8) that the
requirements of procedural due process stated in 8 CFR 280 "weir
punctiliously followed in this proceeding". Actually, in certain respects the requirements of the regulation were not observed. In the
first place, when the carrier protested. the imposition of fine, it requested cross-examination of the alien. The District Director's letter

stated that no action could be taken upon this request and referred to
the alien's departure from the United. States. We have held above

that a carrier may present the alien passenger as its witness and that
the testimony may be taken through interrogatories before an American Consular-Officer. The District Director's refusal to take action on
counsel's request was in error since it precluded the carrier from presenting certain evidence in opposition to the imposition of a fine as
provided by 8 CFR, 280.12.
In another respect also there was a failure to comply with the regulation. Where a personal appearance is requested, 8 CFR 280.13(b)
states that the case shall be assigned to an immigration officer and
provides: "The immigration officer shall prepare a report summarizing the evidence and containing his findings and recommendation.

The record, including the report and recommendation of the immigration officer, shall be forwarded to the district director" (emphasis
supplied). 8 CFR 280.14 specifically refers to the "record made under
§ 280.13" and sets forth certain additional matters to be included. The
record before us does not contain the report summarizing the evidence,
prepared by the immigration officer to whom the case was assigned,
nor his findings and recommendation.
A third matter is that 8 CFR 280.14 provides that one of the items
to be included in the record is "documentary evidence and testimony
adduced at the interview" (emphasis supplied). Since we were not
even furnished the immigration officer's report under 8 CFR 280.13 (b) ,
we are unable to determine precisely what transpired at the personal
interview, and we believe the present record is defective for That reason.
244

Interim Decision #1278
We do not regard the copy of the District Director's letter of August
25, 1961 as complying with these specific provisions of the regulations.
The only statement in it relating to the personal interview appears on
page 2 where it was stated that a copy of the exclusion hearing and all
other evidence of record was reviewed by counsel's representative, Mr.
Edward I.. Dubroff, during a personal interview conducted by

Inspector Berry on August 4, 1961.
Paragraph (1) of 8 'OFR 3.1(d) provides that, subject to any specific limitation, "the Board shall exercise such discretion and authority conferred upon the Attorney General by law as is appropriate
and necessary for the disposition of the case", .and paragraph (2)

provides that the Board may return a case to the Service for such
further action as may be appropriate without entering a final decision
on the merits of the case. At the time of our original consideration of
the case, we concluded that, before rendering a decision on the merits,
it was appropriate and necessary that the carrier be permitted to
present its defense in full, including the testimony of the alien.
In its memorandum of March 6, 1962, the Service stated that our
decision was contrary to long-standing administrative practice and
that it directs a major departure from existing regulations. Actually,
there never has been any practice that a carrier is to be precluded
from presenting his defense in full, whether the defense consisted of
the testimony of our witnesses or the testimony of the alien passenger. Our decision also is not a departure from existing regulations.
On the contrary, it is merely to require that the existing regulations
be observed_

The Service submitted copies of several decisions of the Board, one
of which was dated June 16, 1950 and the others bearing dates between
1957 and 1961. These are unreported decisions which are not available to counsel and he has not been furnished copies of them nor an
opportunity to differentiate between these decisions and his client's
case. One of the matters to which the Service invited attention was
our statement that the regulations do not require that the carrier be
afforded the opportunity of being present at the exclusion hearing of
the alien passenger. In these cases, the carrier was apparently claiming that this was a fatal defect which barred the imposition of a fine,
and we rejected the contention. Here, counsel makes no such claim
but merely asks that the carrier be permitted to now examine the
alien and present his testimony. The other point to which the Service
invited attention in these unreported decisions is that a fine was properly imposed where the procedure specified in the regulation was
followed. Here, as we have pointed-out, certain requirements of the
regulation were not observed.
245

Interim Decision #1278
The Service cited (motion of December 13, 1961, pp. 5 to 8) judicial
authority for statements that the carrier is charged with whatever
knowledge it would obtain from a competent examination of the
alien; that the authority to exact penalties is an incident to the vast
power of Congress to control the entry of aliens; that it is proper
for Congress to invest administrative officers with the power to assess

penalties; that the courts have no direct function in this process except to correct abuses; and that the Attorney General's decision as
to the weight to be given to the evidence in a fine proceeding is final
provided that the decision is supported by substantial evidence. All
of these principles are clear and we are well aware of them. However,
counsel does not dispute any of these; they are not involved in this
case; and we do not perceive why the Service felt it necessary to discuss
matters which are not at issue.
The Service stated (motion, pp. 8-9) that a "careful review of the
pertinent eases" [not otherwise identified] had failed to reveal any

authority in an administrative fine proceeding for a direct attack by
a carrier on the basic exclusion proceeding; and that the carrier's

remedy is a possible defense of due diligence notwithstanding the fact
of a proper exclusion. In a fine proceeding under § 273, there are two
defenses open to a carrier—(1) that there has been no violation of the
statute which is an absolute defense and (2) that, although the statute
was violated, the fine should be remitted or refunded pursuant to
§ 273 (c). The position of the Service seems to be that, as soon as there
is a final decision in an exclusion proceeding, this -wipes out the first
or absolute defense a carrier might have (even though the carrier

is not a party to the exclusion proceeding) and from that point the
carrier is to be relegated to the possibility of securing remission
or refunding of the fine if it can establish the requirements of § 273(c).
As was the case here, the exclusion proceeding would ordinarily be
completed before the carrier had had an opportunity to present any
evidence in the fine proceeding. The effect Of the Service position, in
all or most cases, would be to preclude a carrier from offering any evidence to show that there had, in fact, been no violation of the statute.
In order to sanction a course so drastic, we would expect the Service
to point to some specific authority for depriving a carrier of the possibility of showing that the statute had not been violated, particularly
since the provisions relating to the imposition of fines are penal in
nature. It is a well established principle that penal statutes are to be
construed strictly. Federal Communications Commission v. American
Broadcasting Co., 347 U.S. 284, 296 (1954). The Service has not cited
-

any authority to sustain its theory, and we believe there is ample support for a contrary p6sition.

246

Interim Decision #1278
First, the regulation of the Service [8 CFR 280.12] refers to a
written defense setting forth the reasons (1) why a fine should not
be imposed or (2) if imposed, why it should be mitigated or remitted.

Later in the same section there is again a reference to evidence in opposition to the imposition of fine and in support of the request for
mitigation or remission. If we were to accede to the present position
of the Service, this provision of the regulation authorizing the carrier
to present evidence in opposition to the imposition of a fine would
be rendered practically meaningless, and the carrier, instead of having
ited to a defense only under
two possible defenses, would be lim
§ 273 (c) .
In the second place, the "authority", which the Service says is
lacking, appears sufficiently lu the statute itself. § 278 (a) makes it
unlawful to bring an alien who does not have an unexpired visa if a
visa was required. In order to sustain the imposition of a fine, the
record must show that the passenger was an alien; that he did not
have an unexpired visa; and that a visa was required.- We do not
believe it is open to question that no fine could legally be imposed if
a carrier presented evidence establishing that a particular passenger
was a United States citizen or that he did, in fact, have an unexpired
visa or that he did not require a visa, and this would be true irrespective of what might have occurred in the exclusion proceeding. Hence,
we can perceive no valid legal basis for precluding a. carrier from
presenting evidence along that line merely because these facts may
have been decided adversely to the passenger in the exclusion proceeding. In 'the case before us, there is certain evidence showing
that the passenger is an alien; that he required a visa; and that he did
not have an unexpired visa. However, it is not conclusive evidence
that would preclude the carrier from establishing the contrary and the
carrier does assert, as a defense, that this particular alien did not
require a visa. We do not believe there can be any legal justification
for the attempt of the Service to prevent the carrier from offering
evidence concerning this defense.
A third matter is that there are judicial decisions which indicate that
a conclusion reached in an exclusion proceeding is not necessarily
binding in a fine proceeding. United States v. Compagnie Generale
Transatlantigne, 26 F. 2d. 195 (C.C.A. 2, 1928) ; Compagnie Generale
Transaaantigue v. United States, 78 F. Supp. 797 (Court of Claims,
.

1948).

In Matter of Plane CCA CUT 582, 6 I. & N. Dec. 262 (1954), and
in Matter of Plane CUT 604,7 I. & N. Dec. 701 (1958), we held that
fines were not incurred under § 273 and that a carrier may assert the

defense that a visa was not required. In these cases the exclusion
217

Interim. Decision #1278

proceeding against the passenger had been predicated on lack of a
visa but the passenger was admitted under a, standing waiver of the
visa requirement published in the regulations. In Matter of Cana an
Pacific Airlines, 8 I. & N. Dee. 8 (1957), two aliens did not have
unexpired visas or other entry documents and such documents were

required. There, we adopted a view urged by the Service that no fine
should be imposed under § 273 of the Immigration and Nationality
Act, against a carrier signatory to an Overseas Agreement under § 238
of the Act, for transporting to Canada, destined to the United States,
aliens who were returning United States residents or natives of contiguous territory and who were inadmissible solely on documentary
grounds. These administrative decisions are, of course, distinguishable from the instant case. However, they illustrate that the decision
in an exclusion case is not necessarily controlling in a. fine proceeding;
that a carrier may assert, as a defense, that § 273(a) was not violated
and that a carrier is not restricted to the possibility of asking that the
fine should be remitted or refunded under § 273 (c).
In view of the foregoing, we believe the conclusion is inescapable
that the carrier must be afforded the opportunity of presenting its
defense in full. While the exclusion order has become final as to the
alien passenger, the findings in that proceeding are not binding on the
carrier and cannot be utilized to deprive the carrier of its right to show
that there was no violation of § 273(a). Accordingly, we adhere to
our previous ruling that the ease is not ready for adjudication at this
time and must be remanded to the Service to permit the carrier to
present its defense in full, including the testimony of the alien passenger to be obtained by means of interrogatories.
ORDER: It is ordered that, pursuant to the request of the Service,
this case be referred to the Attorney General for review under 8 CFR
3.1(h) (iii) .
BEFORE THE ATTORNEY GENERAL

This case involves the question whether a transportation company,
the Holland-America Line, is entitled to the opportunity to submit
certain evidence in connection with an administrative proceeding for
the imposition of a fine of $1,000 for bringing an alien to the United
States in violation of section 273 of the Immigration and Nationality
Act, 8 U.S.C. 1323.
Subsection (a) of section 273 makes it unlawful for a transportation
company to bring to the United States an alien who does not have an
unexpired visa, if a visa is required. Subsection (b) provides that if
it appears to the satisfaction of the Attorney General that the alien has
been so brought to the United States, the transportation company must

pay a fine of $1,000. Subsection (c) provides that the fine may not
248

Interim Decision #1278
be remitted, unless it appears to the satisfaction of the Attorney
General that the transportation company prior to the departure of its
vessel (or aircraft) from abroad "did not know, and could not have ascertained by the exercise of reasonable diligence that the individual
transported was an alien and that a visa was required."
Over the company's protest, the District Director of the Immigration and Naturalization Service imposed. a fine against it. On appeal

to the Board of Immigration Appeals, the Board withdrew the order
imposing the fine and remanded the case to the District Director in
order to give the company the opportunity to submit additional evidence. At the request of the Immigration and Naturalization Service,
the Board has certified the case to me for review pursuant to 8 CFR
3.1(h) (iii)
.

Hermanus C. Brons, the alien passenger involved, was admitted to
the United States for permanent residence as an immigrant on December 3, 1956. At the time of the arrival involved here, February 20,
1961, he was in possession of a valid Netherlands passport and an Alien
Registration Receipt Card. (Form 1-151). He did not have a visa.
However, under 8 CFR 211.1 the Form 1-151 would have relieved him
from the requirement of a visa if he was returning to an unrelinquished
lawful permanent residence after a temporary absence abroad not exceeding one year. An exclusion hearing was held on February 20,
1961. On the basis of Mr. Brons' testimony at the hearing, the special
inquiry officer found that Mr. Brons had been abroad for more than
one year and that he had within that period relinquished his permanent
residence in the United States by emigrating to Canada. Consequently, the officer directed that Mr. Brons be excluded pursuant to

section 212 (a) (20) of the Immigration and Nationality Act, 8 U.S.C.
1182 (a) (20), and he was returned to the vessel the same day for deportation. No representative of the company appeared at the exclusion proceeding, and Mr. Brons was represented by a social agency
worker.
On March 31, 1961, the District Director sent the company a notice
of intention to fine. The company filed a protest in which it stated
that it had concluded that Mr. Brons was a permanent resident of the
United States because he had a Form 1-151 and two letters from his
draft board ordering him to report for induction into the Armed
Forces. It stated. further that it did not know that Mr. Brons was
not a lawfully returning resident and could not have established the
fact by the exercise of reasonable diligence. The company requested
an opportunity to examine Mr. Brons' immigration file and the transcript of the exclusion proceeding, and to cross-examine Mr. Brons.
In addition it demanded "a formal due process hearing." The District
Director in a decision dated August 25, 1961, denied the company's re-

249

Interim Decision #1278
quest,2 imposed a fine in the amount of $1,000, and refused to remit the
fine on the ground that the company had failed to exercise reasonable
diligence.

The company appealed to the Board and, at the hearing before the
Board, requested the opportunity to develop additional evidence
through written interrogatories to Mr. Brons. The company also
submitted to the Board a letter received from its Rotterdam office
subsequent to the District Director's decision, setting forth Mr. Brons'
version of the entire episode. The Board ordered that the District
Director's decision be withdrawn and that the case be remanded to the
District Director "to give the carrier an opportunity to submit any
additional pertinent evidence it may desire." As stated above, the
Service moved for reconsideration, the motion was denied, and at the
request of the Service the case was referred to me for review.
Had this case come before me simply as a request to review the
Board's initial decision, it would present no problem, for I have no
doubt that the Board's discretionary authority under 8 CFR 3.1(d) (1)
includes the power to remand a case for the taking of further testimony, whether or not an error of law was committed below. Unfortunately, the motion for reconsideration, the decision on the motion,
the request for referral, and the Board's memorandum accompanying
the order of referral have resulted in a confusing proliferation of the
issues, unjustified by the present posture of the:case.
Basically, it is the position of the Service that no further testimony
should be taken from Mr. Brons because such testimony can be used
only to attack collaterally the determination of the special inquiry
officer that Mr. Brons was required to have a visa, and that the carrier
is bound by this determination. Furthermore, the Service contends
that if the company wishes to develop from Mr. Brons' testimony evidence of its own exercise of due diligence, that factual issue has been
"foreclosed" because the Service has from the beginning accepted
the company's statement as to what information it was acting on in
permitting Mr. Brons to embark. Therefore, the Service reasons, the
only question present in this case is whether the conceded facts do or
do not establish a claim of due diligence under section 273 (c), swpra,
and this question can be determined by the Board on the present record.
The short answer to the latter contention is that inasmuch as the
Board does not regard the present record as sufficient for a disposition
of the issues of this ease, I see no reason why the company should not
-

be afforded an opportunity to present further evidence, either as a
'It appears that the company's representative was permitted to examine a
transcript of the hearing and the other evidence of record at a personal interview held on August 4, 1961, pursuant to 8 G'FR 28012.

250

Interim Decision #1278
matter of discretion or a matter of right.' Furthermore, the Service
is evidently proceeding on an inarticulate premise that in making its
case for remission under section Bin (e) a carrier is limited to evidence
in its possession prior to the time the passenger was permitted to em-

bark, the theory being that no other evidence can be probative of the
carrier's diligence. The difficulty with this theory is that section 273
(c) does not say that the carrier must show that it acted with due diligence in the light of the circumstances known to it at the time, but
that it "did not know, and could not have ascertained by the exercise
of reasonable diligence that the individual transported was an alien
and that a visa was required." Accordingly, even if the carrier is limited to a defense under section 273 (c), it should be permitted to show
not only that it s cted with diligence in the light of its actual knowledge,

but also that if there was a lack of diligence, this did not cause the
carrier to be cut off from a line of inquiry which, if pursued, would
have led to the conclusion that the passenger was an alien who required
a. visa.' It is not inconceivable that Mr. Brous' testimony might be
relevant to this issue.
The major issue in this case is, of course, whether the company is to
be permitted to introduce evidence tending to show that the passenger

was not required to have a visa and thus to make what the Service
describes as "an unwarranted collateral attack on a duly-entered final
order of exclusion." This is a troublesome question, and I do not
belieVe that it should be decided on hypothetical facts. On the present
record the question is premature: The company has made no formal
offer of proof. It is not entirely clear what it hopes to elicit from Mr.
Brons, and I see no need to act now on the basis of speculation. In

any event, the question whether section 273 (a) was violated is not necessarily inseparable from the question of what the company could have
ascertained by the exercise of reasonable diligence. Certainly, the
company should not be precluded from offering evidence on the latter
question simply because that evidence might tend to impeach the correctness of the order of exclusion.
The order of the Board is affirmed.
' The Board points out in its memorandum accompanying its certification for
review that the proceedings before the District Director did not comply with
applicable regulations, 8 CFR 280.12, 280.13, 280.14. The Service has not replied to this contention. It is not clear whether the Board has based its decision to remand on these errors below or on its discretionary power. I conclude
that the order to remand was appropriate in any event since the Company has
not In fact had an opportunity to develop and present evidence which may be
relevant to its defense.
For example, if an alien passenger carries a forged United States passport,
the carrier should be permitted to show that it could not have detected the forgery by the exercise of reasonable diligeifce even if in fact the carrier's representatives did not examine the passport at all.

251

